 CAPITAL LUMBER COMPANY,IXC.187spondent offer them immediate and full reinstatement to their former or sub-stantially equivalent positions,16 without prejudice to their seniority or otherrights and privileges, and make them whole for any loss of pay they may havesuffered by reason of the discrimination by payment to each of them of a sumof money equal to that which he or she would normally have earned less netearnings," which sum shall be computed on a quarterly basis during the periodfrom the discrimination to the date of a proper offer of reinstatement.l" It willalso be recommended that the Respondent make available to the Board, uponrequest, payroll and other records to facilitate the checking of the amount ofback pay due.The discrimination found herein indicates a purpose to limit the lawfulorganizing rights of the Respondent's employees.Such purpose is related toother unfair labor practices, and it is found that the danger of their commissionis reasonably to be apprehended. It will therefore be recommended that theRespondent cease and desist from in any manner interfering with, restraining,and coercing its employees in the exercise of rights guaranteed by the Act.Upon the basis of the above findings of fact and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIoNs OF LAW1.United Furniture Workers of America, CIO, is a labor organization withinthe meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of RuthMaginity, Paul Klaas, Bernice Klaas, Richard Kerby, R. R. Linsenmayer, JohnFrestick, Jr., and Wilbur Mast, thereby discouraging membership in a labororganization, the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (3) of the Act.3.By interfering with, restraining, and coercing its employees in the exer-cise of rights guaranteed by Section 7 of the Act, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8(a) (1) of the Act.4 The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.]10The Chase National Bank of the City of New York, San Juan, Puerto Rico, Branch,65 NLRB 827.17Crossett Lumber Company,8 NLRB 440.isF. W. WoolworthCompany,90NLRB 289.CAPITAL LUMBERCOMPANY,INC.andINTERNATIONAL WOODWORKERSOF AMERICA, CIO.Case No. 20-CA-740.March 2, 1953Decision and OrderOn January 13, 1952, Trial Examiner James R. Hemingway issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefrom103 NLRB No. 32. 188DECISIONSOF NATIONALLABOR RELATIONS BOARDand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.He also found that the Re-spondent had not engaged in other unfair labor practices alleged inthe complaint and recommended dismissal of those allegations.Thereafter, the Union and the General Counsel filed exceptions tothe Intermediate Report and supporting briefs, and the Respondentfiled a brief in support of the Intermediate Report and proposedfindings and order.The Board1has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and briefs, and the entire record inthis case, and hereby adopts the Trial Examiner's findings, conclu-sions, and recommendations.OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent, Capital LumberCompany, Inc., of Fort Seward, California, its officers, agents, suc-cessors, and assigns, shall :1.Cease and desist from :(a) Interfering with, restraining, or coercing its employees in theexerciseof the right to self-organization, to form labor organizations,to join or assist the International Woodworkers of America, CIO, orany other labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or pro-tection as guaranteed in Section 7 of the Act, or to refrain from anyor all such conduct except to the extent that such rights may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment, as authorized in Section8 (a) (3)of the Act.2.Take the following affirmative action, which the Board finds willeffectuatethe policies of the Act :(a)Post at its plant at Fort Seward, California, copies of thenotice attached to the Intermediate Report and marked "AppendixA." 2Copies of said notice, to be furnished by theRegionalDirector1Pursuant to the provisions of Section 3 (b) of the Act the Board has delegated itspowers in connection with this case to a three-member panel[Members Houston,Styles,and Peterson].2This notice,however,shall be,and it hereby is, amended by striking from the firstparagraph thereof the words"Recommendations of a Trial Examiner" and substitutingin lieu thereof the words"A Decision and Order"In the event that this Order isenforced by a decree of a United States Court of Appeals,there shall be substituted forthe words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of theUnited States Court of Appeals,Enforcing an Order." CAPITAL LUMBER COMPANY, INC.189for the Twentieth Region, shall, after having been duly signed bythe Respondent or its authorized representat.ve, be posted imme-diately upon receipt thereof and be maintained by it for sixty (60)consecutive days thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted.The Respondentshall take reasonable steps to see that such notices are not altered, de-faced, or covered by any other material.(b)Notify the Regional Director for the Twentieth Region, inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply therewith.IT Is FURTHER ORDERED that the allegations of the complaint, insofaras they allege that the Respondent: (1) Discharged Grady Jenkinsand Edmund Cruson from its employ because of their activities inbehalf of the Union; (2) threatened employees with evictions andincreases in rentals of houses owned by Respondent on account oftheir union activities; (3) made promises of benefits to employees inorder to persuade them to reject the Union as their collective-bargain-ing agent; (4) interrogated employees as to their membership inand/or sympathies for the Union; and (5) threatened employees thatthe plant would be closed if the Union was successful in its organiza-tional effort, be, and they hereby are, dismissed.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEInternational Woodworkers of America, CIO, herein called the Union, filed acharge and an amended charge on June 23 and August 28, 1952, respectively,against Capital Lumber Company, Inc., herein called the Respondent. OnOctober 2, 1952, the Regional Director for the National Labor Relations Board,herein called the Board, on behalf of the General Counsel for the Board, issueda complaint against the Respondent pursuant thereto, alleging that the Re-spondent had committed and was committing unfair labor practices affectingcommerce within the meaning of Sections 8 (a) (1) and (3) and 2 (6) and (7)of the National Labor Relations Act, as amended, 61 Stat. 136, herein calledthe Act.With respect to the unfair labor practices, the complaint alleges in substancethat, commencing on or about May 19, 1951, and at various times thereaftertheRespondent by its officers, agents, or representatives : (1) Threatenedemployees that the plant would be closed if the Union was successful in itsorganizational effort ; (2) interrogated employees as to their membership, in,and sympathies for, the Union ; (3) threatened employees with discharge andother reprisals on account of their union activities; (4) threatened employeeswith evictions and increases in rentals of houses owned by the Respondent,on account of their union activities; and (5) made promises of benefits toemployees in order to persuade them to reject the Union as their collective-bar-gaining agent.The complaint further alleged that on about June 19, 1951,the Respondent had discharged Grady Jenkins and Edmond Cruson from itsemploy, because of their activities on behalf of the Union.The Respondent's 190DECISIONSOF NATIONAL LABORRELATIONS BOARDanswer, filed on October 17, 1952, admittedthe discharges but deniedthat theywere for the cause alleged, averring that theywere for incompetency and in-efficiency ; and the answer denied thecommissionof all other unfair laborpractices alleged.Pursuant to notice, a hearing was held before me, the duly designated TrialExaminer, in Garberville, California, on November 5 to 7, 1952, inclusive.Atthe opening of the hearing the Respondent moved to dismiss the complaint onthe ground that it had not been alleged that the Union had not complied withthe filing requirements of Section 9 (f), (g), and (h) of the Act. The motionwas denied.The Respondent then moved to dismiss the complaint as to para-graph IV, the allegations of violation of Section 8 (a) (1) of the Act, on theground that they were not based on the charge.This motion was likewise denied.The attorney for the General Counsel, hereinafter referred to merely as GeneralCounsel, moved to amend the complaint to add certain facts on commerce.Hismotion was granted.At the close of the General Counsel's case, theRespondentmoved to dismiss for failure of proof.On the ground thata prima faciecasehad been shown, I denied the motion.At the close of the hearing, the Respond-ent againmoved to dismiss on the merits, and ruling was reserved. It is nowgranted in part and denied in part as hereinafter stated.The parties waived oralargument and the filing of briefs with the TrialExaminer.From my observation of the witnesses and upon the entire record in thecase, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a California corporation, maintains places of business atSacramento and Fort Seward, California, where it is engaged in the businessof manufacture and sale of lumber.During the fiscal year ending November 30,1951, the Respondent, in the course and conduct of its business, sold lumbervalued in excess of $1,800,000, of which amount in excess of $50,000 worth wassold and shipped to Pacific Forest Products, Inc., a California corporation,which annually ships out of California and Oregon to other States in excess of$25,000 worth of lumber.The Respondent concedes that it is engaged in com-merce within the meaning of the Act, and I so find.II.THE ORGANIZATION INVOLVEDInternationalWoodworkers of America, CIO, is a labor organization admit-ting to membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. Themill and its managementSignar Lindroth and his wife, Rose, are president and vice president, respec-tively, of the Respondent in addition to being the principal owners.Lindroth,who also operates a retail lumberyard in Sacramento; acts as manager of themill,although his experience is principally in the retail end of the businessand he relies on men with more experience than his to keep the mill operating.The mill property was acquired by the Respondent in 1948.Most of the ma-chinery was bought secondhand, although a new headrig was installed at thattime.The secondhand equipment,though usable, frequently called for adjust-ment and repairs.With such equipment the mill turned out between 35,000and 45,000 board-feet of lumber a day. CAPITAL LUMBER COMPANY, INC.191The mill was located in a fairly isolated spot.Housing was difficult to findoff the mill property.On the property there was a bunkhouse and some familyhouses which, to the extent available, the Respondent rented to employees.For a time, the Respondent had a mill superintendent by the name of Strand-berg, who was familiar with the operation of the mill and who was also capable ofdoing mechanical work, and he apparently did some of the repair work eitherwith the millwright or independently.However, Strandberg left in aboutAugust 1951. Just before Strandberg left, the Respondent employed BernardSchauer and made him foreman. Schauer was inexperienced in the operationof lumber mills, having had prior experience in mills only in the capacity of abookkeeper.Because neither Lindroth nor Schauer had much experience inthe operations end, they relied heavily on the experience of their employees,particularly the sawyer and the millwright.B. Employment history of Jenkins; duties of millwrightGrady Jenkins was employed by the Respondent in February1948 as anoperating millwright.A millwright has the duty of keeping the machineryrunning, makingrepairs when anything breaks down, andmaintaining the millin condition and in compliance with safety regulations.There wassome con-flict in testimony, but I find that, although it would be the duty of the mill-wright to call attention of the superintendent to conditions that require correc-tion if they could not be made without major expense or without interruptingoperations, lie could not, on his own, interrupt production to improveoperations.Incident to keeping machinery running it is the responsibility of the millwright tosee that it is kept oiled and greased.At the Respondent's mill the edgerman wasrequired to oil his edger, and the setter was supposed to oil andgrease theheadrig.Some of the equipmentwas insuch poor condition that to put it in propercondition would have required extensive overhauling. In order not to interferewith production, the Respondent permitted Jenkins to work overtime, and hefrequently did.In the fall of 1950, he poured threebearings on the edger andlined it up, but, he testified, the edger never made first-class lumber because thecollars that held the saws on did not fit and the arbors and other parts wereworn out. Something on the edger appeared to require work done on it almostcontinually.In January 1951, Jenkins told Lindroth that if something were not done toimprove the condition of the mill, he was going to quit. In March 1951 he didquit, telling Superintendent Strandberg it was mainly because of the condi-tion of the mill.At that time the mill was down and some work was being doneon it, but, according to Jenkins, the work being done was not what was mostneeded.Lindroth testified that in the early part of 1951 he contemplatedchanges in the mill and that he had a man in to eliminate a bottleneck in theback end of the mill where the passage to the trimmer would get blocked up andto start work preparatory to installing larger electric motors, but Lindroth feltthat an expert was needed and, not being satisfied with the man he hired, hedropped the work after a couple of months.After he quit in March 1951, Jenkins hired out as a millwright at a millabout 35 miles from the Respondent's mill, but because they had no sawyer there,he acted assawyer,doing somemillwright work on weekends. Occasionallyhe returned to the Respondent's mill to visit friends.On one of these visits, inSeptember 1951, he encountered Lindroth by the machine shop, and Lindrothaskedhim if he would considerreturning.Jenkins saidthat hehad been sickand wasnot then able to work but that hemight consider it later.On another 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDvisit, in February 1952, Jenkins met Lindroth,who told him that he was short-handed and had the planerman running the edger. Lindroth asked Jenkinsto give them a hand on the edger temporarily and to consider coming back per-manently.Lindroth said he had an engineer coming down to rebuild the wholemill.Jenkins ran the edger for the Respondent for about 2Y/2 days.Then, afternotifying his employer that he was quitting,he returned to the employ of theRespondent as millwright on February 28, 1952, and remained until his dis-charge on June 19, 1952, as hereinafter related.Rose Lindroth,commentingto employee Armand Earley on Jenkins' return,said "Well,at least when hewas here before he kept the mill running."Innumerable things required the attention of a millwright after Jenkins'return.Foreman Schauer asked Jenkins to make use of an old pump to hook it up to theboiler feed to supply water automatically to the boiler as a safety measure incase the injector failed to work.He also asked Jenkins to take the slack out ofthe drive chain for the headrig roll case where it doubled back and the upperlevel of chain rubbed against itself in reverse direction at a point where thelower portion of the chain was reversing its direction again around a sprocket.During the period between February 28 and June 19, a cable pulling the logcar from the pond to the deck broke, a branch sticking out of a log on two occa-sions caught on an upright post supporting the roof over the log deck and pulledit aslant,a bearing cap under the log car was broken,a shaft on the set worksslipped and,as a result,a sprocket was being worn down on the side.I shallrelate what Jenkins did about these things later herein.At times, Jenkins toldSchauer or Lindroth or both that the edger should be taken to the shop to berebuilt.Although 3 bearings had been poured on the edger only 2 or 3 yearsbefore, they again needed repouring.The press rolls and feed rolls were alsoworn.The carriage of the headrig needed work done on it ; there was slack inthe knees,some countersunk bolts in the skids had broken off, the track neededlining up,and the top saw guide had become frozen. Jenkins was told that theRespondent did not wish to spend money on the edger,because a new edger wasgoing to be installed when the mill was rebuilt.Although he recognized the needfor occasional repairs or adjustments,Lindroth would not believe that the head-rig was in need of overhauling,because it was only 4 years old.The Respondentdid order a new top guide for the saw and a new sprocket to replace the worn one.When the guide was received,Edmond Cruson,the sawyer,and Jenkins decided toreplace the bottom guide instead of the top guide because it needed replacing andwas used much more than the top guide.This could be done, because the type ofguide used was interchangeable.But after using the new guide on the bottom,they did not inform Schauer that a new one should be ordered to replace thefrozen top guide.Cruson testified that the top guide was needed only for largelogs 3 feet or more in diameter,that the mill did not run many of the largerlogs, and that for a short run of the larger logs he did not have to reset the topguide.I find,however,that for expert work the top guide should have beenreplaced.The Respondent obviously wished Jenkins to do all that was necessary to keepthe mill operating,but, so long as it got a fair grade of lumber,itwas not dis-posed to do any overhauling that would interrupt operations.Having arrangedto have the mill redesigned and rebuilt by an engineer,the Respondent wastrying to hold off any major repairs until the rebuilding work was to be done.The Respondent did not like to interrupt production even for simple repairsexcept in case of a breakdown.Schauer would ask Jenkins if they could "getby" until night, expecting Jenkins to make the repair after hours.Some of thework, such as pouring the bearings on the edger,could not have been done in an CAPITAL LUMBER COMPANY,INC.193evening, but it could have been done over the weekend by two men, although therewas some chance that the edger might not be ready to go first thing on Mondaymorning.Schauer did not specifically say that Jenkins should not pour the bear-ings, but in view of the amount of overtime involved and Jenkins' estimatethat the work might take 3 days and thus keep the mill shut down on a work-day, Schauer apparently withheld approval, expecting the edger to hold togetheruntil it was replaced with the remodeling of the mill.Furthermore, pouring thebearings was not likely, alone, to improve the quality of the lumber.The resultwas that Jenkins never did pour the bearings; rather he attempted to makeadjustments designed to keep the edger turning out passable lumber.During the last week of May 1952, while Joseph Willey, the edgerman, was offsick, Jenkins ran the edger and attempted to do his millwork before and afterhours and at noonDuring this time he did some work on the edger that im-proved its operation, but without a complete overhaul any repairs made wereof a comparatively temporary character.Even after Willey returned to his job,Jenkins, without instruction to do so, relieved Willey at the edger for short per-iods while he was recuperating.The Respondent apparently did not approve ofJenkins' leaving his own work to relieve Willey.C.The employment history of CrusonEdmond Cruson was employed by the Respondent as sawyer on July 6, 1949.On May 1, 1950, he quit because of a dispute as to the amount of overtime paythat he claimed.He got another job at a mill nearby, and, like Jenkins, madeseveral visits back to the Respondent's mill.Lindroth had difficulty getting asatisfactory replacement for Cruson and part of the time that Cruson was awayhe had Jenkins act as sawyer. Jenkins was away from about December 19, 1950,to January 10, 1951, and while he was away Lindroth hired Cruson back. Cru-son testified that he "was fixing to change jobs" because he "got into it with theboss" at the other place.He had been getting $2.35 before he returned to theRespondent.He came back on January 3, 1951, for $2.25 plus 5 cents per thou-sand feet of logs scaled per day.In late August or early September of 1951, Cruson told Lindroth that he wouldhave to change jobs because his son was entering high school. There were nohigh schools in the vicinity of the mill and there were no buses to the high schoolsfrom there.Lindroth proposed that Cruson put his wife and son up at Mayr Flatnear the high school and that Cruson stay at the bunkhouse without charge;Cruson accepted the proposition and stayed on.On one occasion, shortly after Schauer was employed as foreman,' the trimsaws got jammed and the lumber was beginning to pile up on the floor. Schauerwent to Cruson and told him to slow down.Not knowing then about the difficultywith the trim saws, Cruson got mad, shut off the power, and went to talk toStrandberg, the superintendent.Cruson did no more work that day. The evi-dence is conflicting as to whether or not Cruson came to work on time the nextmorning.Schauer and Francis Tonzi, the planer foreman, testified that Crusondid not come to work at 8 o'clock the next morning when all the other men werethere ready to work, that Schauer asked Tonzi to go after Cruson, that Tonzi tookthe pickup truck and went to Cruson's home, where he found Cruson sitting in achair.Tonzi asked Cruson if he were of going to saw that day.When Cruson'Cruson identified the time as October or November 1951Schauer testified that itwas about a week after he started with the Respondent in August 1951. As Schaueralso testified about the high school matter just related and, as that probably occurredin late August. the two incidents must have occurredat close to the same time anc1posGibly in the reverse order here set forth. 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDsaid lie was not, Tonzi told him that Lindroth was in Sacramento that day andthat, if Cruson would come up and saw, he could get his troubles straightened outwhen Lindroth returned. Cruson returned to the mill and went to work between8 and 8: 30 a. in. Cruson, on cross-examination, acknowledged that Tonzi oncecame to his house to ask him to come to work, but he testified that this was severalweeks before the time when Schauer had told him to slow down and that he hadnot gone to work that morning because he was half sick. Cruson did not tell any-one that he was sick. I find that the incident occurred as testified to by Schauerand Tonzi.In March 1952 work ran out because a "donkey" had broken down in thewoods and the logs were not coming through. Cruson asked Schauer for per-mission to do some work leveling the track or some repair work on the planer.According to Cruson, Schauer refused, saying. "No, we will just let that gotoday.We will not run any more this week. The donkey has broken down inthe woods, and we will not have any more logs." Cruson probably misunder-stood, because the mill did operate the next day.Meanwhile, Cruson, not lik-ing the loss of pay, went to Ukiah to look for another job.He apparently re-turned the same day, because the next morning when the whistle blew at themill and Cruson was not there, Lindroth went after him. Later that week,Cruson went to Lindroth and told him he was going to change jobs. Lindrothasked what was the matter. Cruson apparently explained that he had anotheroffer because Lindroth asked what kind of a deal he would get at the otherplace, and when Cruson told him, Lindroth said that he could pay it if they could,that he would give Cruson a 25-cent raise, and that Cruson should stay on.Hedid, until June 19, 1952, when he was discharged as hereinafter related.Lindroth, on direct examination for the Respondent, testified to only onetime when he spoke to Cruson critically about his work. According to Lindroth,this was about a week before the discharge of Cruson and Jenkins. The Re-spondent had an order for structural timber (20 pieces measuring 4" x 14" x 28')and had certain logs sorted out in the operations in the woods for that purpose.When Cruson started cutting the order, Lindroth thought he was cutting thetimbers from the log too close to the heart, whereas it should have been cutclose to the outside where the grain is finer. Lindroth testified that he went tothe mill and asked Cruson if he could "get it on the outside more," and thatCruson had replied that he would try to, but that he never did. Cruson was notasked if Lindroth had told him to cut the structural timbers more from theoutside.He was asked if, and denied that, Lindroth had come to him andasked why he was "not cutting structural out of those logs." As will appearlater, this incident probably did not enter into the decision to discharge Cruson,because the decision and effort to replace him had already been made. TheRespondent's only purpose in injecting it into the case seems to have been topicture Cruson as an unskillful sawyer.As to this I can draw no conclusion fromLindroth's testimony, since he did not testify as to the quality of the logs.Thedesired quality could not be obtained if the logs had rot or large knots near theoutside. It may well be that Cruson did as well as any sawyer could have done.D. The organization of the Union; interference, restraint, and coercionJenkins hadbelonged to a local of the Union at Garberville, California, dur-ing the period that he was away from the Respondent in 1951. About mid-April 1952, Kenneth McKee, an international organizer for the Union in Gar-berville, who had unsuccessfully attempted to organize the Respondent's mill inthe fall of 1951, went to the mill again with a view to organizing.When he CAPITAL LUMBER COMPANY, INC.195arrived, Schauer approached him and asked him for whom he was looking.McKee told him that he was looking for Jenkins. Schauer, who noticed McKee'sunion button, notified Jenkins.The latter went out, and be and McKee dis-cussed organizing the mill.McKee gave Jenkins some application cards butadvised him not to use them right away. After McKee left, Jenkins told Schauerthat McKee wasan international organizer for the Union.On May 13 McKee returned to the mill,againasked Schauer to see Jenkins,and spoke with the latter. That night he met with Cruson and Jenkins at Jen-kins' home and appointed them an organizing committee, suggesting that theyget others on the committeesHe left some pamphlets, application cards, and acontract that the Union had with another company in the area.A few days after McKee first called on Jenkins, an employeenamed Briggstold Schauer that Jenkins was organizinga unionaSchauer asked what differ-ence it made if Jenkins was organizing. Briggs replied that he would not joina union, and Schauer told him that that was up to him whether he joined or not.Schauer reported to Lindroth that the employees were forminga union, andaccording to Schauer, Lindroth replied that he had been aunion man for a longtime and did not care if "the boys" wanted it, but he asked if they all wantedit.After this, Schauer frequently spoke to Jenkins and the other employeesabout the Union. Jenkins told Schauer about the conditions that the Unionhoped to improve and the way in which the Union might help the Respondent.During the month of May 1952, according to Jenkins, Schauer commented toJenkins about some difficulty that Lindroth had had with the truckdrivers, whomhe wished to have work in the mill where the Respondent was short-handed,and who apparently refused to work. Schauer said that Lindroth was just gettingover his gripe at the Union about organizing and that now he was mad all overagain.Schauer, on several occasions, asked Jenkins how the organization wasgoing and had discussions with him. Schauer's comments about Lindroth'sattitude toward the Union and other evidence portray Lindroth as a man whowas not opposed to unions, as such, but who was disturbed over the effect itmight have on operations and who believed that the employees should not havefelt they needed a unionat the mill.McKee visited the mill again on about May 29. That evening he again met atJenkins' home with Jenkinsand Cruson and discussed the number of signedapplications that they had.Then they went to the house of one of the employeeson the mill property. Several of the members of the Willey family came out,and, during the course of a discussion which followed, signed application cards.While they were talking there, Lindrothpassedby in a truck. It seems probablethat Lindroth saw the group there, but the evidence does not make it clear thatLindroth identified each member of the group. If he saw McKee, as seems prob-able, he would undoubtedly have drawn the correct inference as to what he wasdoing there.On June 3, 1952, McKee went to the mill at noon and met with Jenkins, Cruson,and other employees at the green chain.At this time he gave them a supply ofunion buttons, and all the union advocates started wearing them.That sameday Schauer asked Cruson how many men had signed up. Cruson told Schauerthat he could tell by looking at the buttons.Schauer said that Lindroth did notcare, that Lindroth had told him he wondered why the boys had not organizeda long time ago, but that he said he was not going to do anything to encourage2The evidence does not disclose the result of this suggestion.3 I find it significant that, so far as management was concerned, Cruson does not appearto have been identified as an organizer, although his views toward the Union were known. 196DECISIONSOF NATIONALLABOR RELATIONS BOARDit.That same day, a union meeting was arranged to be held the night of June12 at the schoolhouse for the purpose of electing temporary union officers.On the afternoon of June 12,McKee went to the mill,and, after speaking withJenkins, met Lindroth who invited him to the office to discuss the question ofrecognition with him and his wife.At the office there was some discussion of theappropriate unit.Lindroth expressed the desire to speak with his lawyer ; so ameeting was arranged for the evening of June 20 to continue the discussion.TheGeneral Counsel placed emphasis on the fact that McKee could not get a plaincommitment that the Respondent recognized the Union as the representative ofthe employees at this meeting.But even if this were a fact, despite the Respond-ent's evidence to the contrary, I cannot infer from it an antiunion attitude on Lin-droth's part,because the question of recognition is closely tied to the question ofthe appropriate unit, and it appears that the parties did not reach agreement onthe unit at this meeting.According to the testimony of Marion Huston, who, until June 19, 1952, was atruckdriver for the Respondent,he was attempting,between April and June1952, to rent a house on the mill property.Early in June,Huston spoke withLindroth about the prospect of renting such a house.Lindroth said that he mightwork out a deal on the John Willey house.John Willey had been a truckdriverfor the Respondent until April 30, 1952.The Respondent had permitted him tobuild a house on the mill property,letting him take the necessary lumber freeof charge to build the house and permitting him to occupy it rent free while hewas an employee.Willey had built himself a house larger than average size.Huston testified that he told Lindroth he did not see how he could work out adeal on that house because he could not afford to pay $75 a month.Although itis possiblethatWilleywas paying some rent after he ceased to be an employee,there is no evidence of that or,if he were paying rent,that the rent was infact $75 at that time.According to Huston,Lindroth said that he did not seewhy they could not work out a rent of $45 or $50 a month,and they went to theoffice to speak with Lindroth'swife,Rose,who said that the renting of thehouses was her department and that she would run it the way she wanted to,that now that they were going to have a union, the rent on the John Willey housewould be $85 or maybe$90, not less than $85 a month, that they had started tobuild a house next to the John Willey house,and that she did not think theywould finish it "because she did not feel you could pay $2.80 per hour for aunion carpenter."He also testified that Mrs. Lindroth said she thought theymight have to raise the rent on the other houses,too.Rose Lindroth admittedhaving had a conversation with Huston about the John Willey house but testifiedthat she told him that she planned to make a duplex out of that house, and shedenied that she said that she was going to raise the rent to$85 or $90 a month"now that you are going to have a union."She volunteered that she had,duringthe summer,raised the rent on three houses,but only to new employees. Itdoes not appear, however, that the so-calledWilley house was one of those onwhich the rent was increased.The only statement which, by Huston's testimony,would have a coercive meaning, is that concerning raising the rent on that housebecause the employees were going to have a union.A resolution of the conflictis rendered more difficult because of the failure to prove that the rent of thathouse was $75 a month or, in fact,that any rent was fixed at the time of theconversationI credit Rose Lindroth's testimony that she told Huston she wasgoing to make a duplex out of the Willey house. It would appear,therefore, thatshe was not bargaining with Huston nor claiming a higher rent for it in thesame condition. It would not be surprising that a duplex would bring a greater CAPITAL LUMBER COMPANY,INC.197rental than a single-family dwelling or that she may have mentioned the rentof $85 to $90 as the amount that a duplex should bring. I did not receive theimpression that either witness was deliberately giving false testimony, butwhatever Mrs. Lindroth may have said about the Union, I believe and find thatshe did not say that the rent of the Willey house was going to be raised, onaccount of the Union. I do not find her remark that they v^ould not finish con-struction of one house because she did not feel they could pay $2.80 an hour fora union carpenter to be coercive.On the evening of June 12 at the meeting in the schoolhouse,Jenkins waselected temporary president.Cruson was not elected to office. Schauer appar-ently had heard that such a meeting was going to be held, because that day heasked Jenkins if there was going to be a meeting that night.Although Schauer's questioning and remarks about the Union prove that heknew of the progress of the organization almost from the start,I do not find anyunfair labor practices as a result of his questions or his utterances.His attitudeappeared to be friendly and personally neutral,and I find that his statementsand questioning were not coercive.On or about June 16, 1952, according to John Willey, who, although not thenan employee,was still living in a house on the mill property,Lindroth stopped hiscar in front of Willey's house at about 8 p. in. and honked his horn.Willey wentout and asked Lindroth how things were going. Lindroth replied that he didnot know and asked Willey what he had heard about the boys forming a union.Willey said that he had not heard much except a little that he had heard fromhis brothers.Lindrothsaidthat he did not "see where they neededa union."Willey agreed but said that he did not see why they should not have one andthat it should not make much difference to Lindroth one way or the other.Willey testified,"He [Lindroth]said,well,that they could have a union allright, but he was going to do some work on the mill and if they wanted a union,well he did not necessarily have to keep them all working ; that he planned to,shut down and that he just didn't see where they needed a union, when he couldshut down for 30 to 60 days to build, where he had planned to run while he rebuiltthe mill."Willey testified that Lindroth referred more than once to "the sneakyway" the employees went about forming a union. From his disarranged testi-mony, from other portions of Willey's testimony,and from other evidence, in-cluding references by Lindroth,himself,I conclude and find that Lindroth saidthat he had planned to continue operations during the rebuilding period,havingmost of the installations prefabricated, and closing down only for a week or 2while the installations were actually being made, but that if the employeeswanted a union, he could close down completely for a month or 2 while the millwas being rebuilt.However, as John Willey was not then an employee, Lindroth'sstatement, although throwing some light on his attitude toward the Union, wasnot coercive.On June 13 at about 7: 30 a. m., Cruson, the sawyer, and Lindroth were in thefiling room.According to Cruson, Lindroth asked Cruson, "What is going tohappen around here now that you guys are bringing the Union in here?" Crusonsaid that he did not know, that he was going to wait around and see. Lindrothsaid that his Sacramento yard had been organized under theA, F. ofL. Teamstersfor 25 years,that if the employees of the mill brought the C. I. O. in,itwas aptto cause friction between them.As the mill and yard employees would not comeinto contact with one another, I assume that Lindroth had reference to the truck-drivers who might make deliveries from the mill to the yard.Lindroth toldCruson that he did not think he should have a union at the mill when none ofthe other lumber companies around there had one-"all of that redtape to go257965-54-vol.103-14 198DECISIONSOF NATIONALLABOR RELATIONS BOARDthrough, dues to hold out." Cruson testified that Lindroth "kept asking me a fewquestions" about the Union, that, not being familiar with the Union (havingformerly been a member of the Teamsters), he did not answer Lindroth, andthat the latter began to grow angry, a mood which Cruson testified he recognizedby the way Lindroth rolled his cigar around in his mouth. Cruson continued,"So, about that time Grady [Jenkins], the millwright, come walking up.Hestarted out. I believe he seen Grady through the window so he said : "Well, I cantell you one damn thing. If the Union don't go through, here is one that is goingto go down the road."' Lindroth denied having made the last quoted statement.Considering all the evidence in addition to Lindroth's denial, and from my obser-vation of the witnesses, I find that he did not make the statement last abovequoted.Jenkins likewise testified that he had a conversation at the mill with Lindrothon June 13Lindroth, although acknowledging a conversation with Cruson,denied having had one with Jenkins. Jenkins, stating that he noticed a changein Lindroth's attitude toward him the day after the union meeting, testified :"Mr. Lindroth was up in the mill. I met him in the carriage track along by thehead rig.They had been running the mill some on Saturdayand I asked himif he was going to run the mill on a Saturday. I wanted to talk to him about thebearings on the edger. I wanted to find out if he had intentionsof runningSaturday.When I asked him-he had been writing some letters up on theboard-and he just turned and walked away.When I asked him if he intendedto run the mill Saturday, he hesitated and said : `I don't know. I may shut thedamn thing down for good.'" In addition to denying that he had had any conver-sation at all with Jenkins that day, Lindroth specifically denied having made thequoted statement.The manner in which Jenkins related the foregoing passage,first testifying that Lindroth just turned and walked away and then testifyingto an answer actually given, taken together with Lindroth's denial, leads me toquestion whether Lindroth spoke at all. I am inclined to believe, and so find,that if Jenkins did seeand speakto Lindrothas he testified,Lindroth was un-aware of it and did not reply for that reason.As a result of thedischargeof Jenkinsand Cruson on June19, 1952,as here-inafter related, the majority of the employees went out onstrike.`On July 8,after the Unionand the Respondent had entered into a consent-election agree-ment, the Union called off the strike.But the mill did not reopen for production.On July 9, some of the employeesreturned for a time to do construction andcleanup work.The planerman testified that he returned to hisregular work,but on all the evidence, I conclude that hewas working on lumber cut beforethe strike.In an American Tube Bending type of letter sent to theemployeesshortlybefore the election, the Respondentmade this statementamong others :Now aslong as I am incontact with you in the above matter, you shouldknow our tentativeplansfor the future.Many of you know that we hadplanned to installsomenew equipment and make other changes duringoff shift hours, permitting continued employment at the Mill. This, wewere unable to do as you know, because of circumstances not related toour improvement program.With the Mill shut down, we have proceededon a full time improvement program which will make it impossible togo into operation until around September 1st, depending on the usualproblems that effect [sic] putting a Mill into operation.We may be able to use some of you ahead of that date. but when theMill opens, we will require more.Naturally we will want to employ as4The meeting previously scheduled for June 20 was held nevertheless. CAPITAL LUMBER COMPANY, INC.19:)many of our old employees as are qualified to do the work with the improvedand new equipment,and as will be needed in the new operations.This matter of the Mill operating is of course,not related to the Electionwe discussed above, but so many of you are out of contact with the wholesituation, we thought it only fair to make this sort of Bulletin letter, so asto keep you fully advised.The statement with regard to inability to continue operations "because ofcircumstances not related to our improvement program"had reference, I as-sume, to the strike. It might be argued that a preelection letter which com-bines an implied suggestion that the employees vote against the Union with astatement which implies that less than all employees might be taken back whenthe mill reopened is a subtle form of coercion. I find such an argument withoutsufficient evidential support.Itmay be argued that the failure to reopen the mill for production after thestrike, considered in the light of Lindroth's statement to John Willey of sucha possible course of conduct in the event that the employees organized a union,proves that the Respondent shut down the mill to discourage organization.This argument might have some merit had the strike not occurred. As thestrike closed operations anyway, and as the duration of the strike could not beanticipated at its inception, a decision to utilize the period for the plannedremodeling of the mill could not be criticized unless the strike be found to havebeen provoked by the Respondent by an unfair labor practice. In view ofmy subsequent findings, I conclude that the complete closing of the mill was notan unfair labor practice.The election was held on the evening of Friday, July 18, 1952. On thatafternoon McCreary asked his foreman,Francis Tonzi,bif he should return onMonday of the following week for the purpose of running some 3 by 10's fordecking at the mill.According to McCreary, Tonzi replied, "No, come Tuesdayand we will run them. The motor won't be back until Tuesday."This isthe only reference which was made to the absence of some motor, and thereis no evidence to disclose whether or not the motor actually was back on thefollowing Tuesday.That evening as McCreary and Wayland Williamson wereon their way to vote in the union election,they passed the planer mill andTonzi accosted them.According to McCreary,Tonzi said,"You boys hadbetter win the election or I suppose you know you will be going down the road."McCreary testified that Tonzi said "we could not win ; that they had a lot moremen going to vote against us than I knew about."McCreary testified that hereplied,"I suppose you mean Kirby and his men?"Kirby was not identifiedin the record,but I infer that the reference was to the contractor and, hisemployees who were doing the reconstruction work or to others who wouldnot have been eligible to vote.McCreary testified that Tonzi answered hisquestion in the affirmative.Then,he testified,he told Tonzi that he had heardKirby's men got a $15 bonus for the Fourth of July and that Tonzi had answeredthat Lindroth had not paid it.According to Tonzi's testimony, the foregoingincident occurred when McCreary and Williamson stopped at the planer in theirpickup truck on their way over to vote.Tonzi testified, "So I hollered at them-I said, Be sure and vote the right way.' The car proceeded about three carlengths, and Curley McCreary put his head out of the car and he said, 'Don'tworry.We are going to make Sig [Lindroth] pay through the nose for this.' "Tonzi testified that both he and McCreary were joking.When McCreary wascross-examined, he was not asked if he was joking or if he understood TonzisTonzi isLindroth's brother-in-law. 200DECISIONSOF NATIONALLABOR RELATIONS BOARDto be joking, but a portion of McCreary's testimony regarding the Respondent'sringers to vote against the Union has every evidence of being a joshing remarkand I credit Tonzi's testimony that it was, regardless of whether or not he madethe statements exactly as quoted by McCreary.On the following Tuesday, July 22, McCreary and Williamson reported for workin accordance with Tonzi's previously given instructions.McCreary testified,"Bud [Tonzi] informed us that Sig [Lindroth] had decided not to run the planer ;and we were talking there a little bit. I kind of got the drift of it and I said,`Well, I do not suppose, then, I will be working here until the mill starts upagain?'He said, `Well', he said, `you guys crammed the union down Sig's throat.He's going to see that you don't benefit a damn by it.' So he said, `When the millstarts up,' he said, 'if there is anything you are able to do, why, we'll call youback."'Williamson testified Tonzi's statement was "that inasmuch as we hadcrammed the union down Sig's throat, that no man who had anything to do withthis union would profit [by] it one dime." Tonzi was not questioned about thisconversation at all. I find that Tonzi made these statements substantially asquoted by McCreary and Williamson. Two questions are raised by this finding:First, does it constitute interference, restraint, and coercion?And, second, is thestatement to be taken as proof of the fact that the Respondent closed down alloperations as a spite measure because the employees organized?As to the firstquestion, the Respondent may argue that inasmuch as the remark was madeafter the Union had won the election, it could not have the effect of discouragingunion membership and activity. I do not accept such argument, because a remarkof that character, even after the election, indicating that employees were beingpunished because of their past union activity, might well have a coercive effectupon the employees for future union membership and activity. I therefore findthat by Tonzi's statement, whether it correctly represented Lindroth's intentionsor not, the Respondent interfered with, restrained, and coerced its employees inviolation of Section 8 (a) (1) of the Act.As to the second question, althoughTonzi's remark may be some evidence of an intention on the part of the Respond-ent to keep McCreary and Williamson or other employees from working becauseof their support of the Union, I am constrained to find this evidence to be insuffi-cient by itself to establish such an intention. It may have been a conclusion onTonzi's part.The mill had already discontinued operations for remodeling, and,as previously stated, this course may have been properly taken because of thestrike.There is no evidence that the requisite motor had been returned so thatthe planer could operate, and there is no evidence that the work which thesemen would have done was still needed in connection with the rebuilding of themill.Furthermore, from McCreary's testimony, it affirmatively appears thatsome of Tonzi's statements explained why they would not continue work on theplaner were omitted, and it is possible that, if the entire conversation were related,the explanation for the change in instructions might have appeared.Joseph Willey, the edgerman, testified that he had a lengthy conversation withForeman Sehaner at the mill 2 or 3 days after the end of the strike about theUnion.Schauer acknowledged having had such a conversation with Willey, butfixed the time as following the election.On the basis of all the evidence, I con-clude that the conversation was in fact after, rather than before, the election.According to Willey's version, they talked about the picket line and what hadhappened since ; Schauer asked him why he wanted the Union and Willey gavehis reasons, and they also discussed the discharge of Jenkins and Cruson.According to Willey, "Ben [Schauer] figured that being as small a plant andeverything that it was, and figuring Sig [Lindroth] was a good guy and everything,he did not think that we needed a Union there."Except for the fact that Schauer CAPITAL LUMBER COMPANY,INC.201testified that the conversation opened with his congratulating Willey on theelection results,his version does not differ materially from Willey's.But evenfrom Willey's testimony,it is apparent that Schauer was expressing only hispersonal views. In any event I find nothing in the conversation which constitutesinterference,restraint,or coercion.The General Counsel offered evidence concerning the Respondent's request thatcertain former,or currently unemployed,employees vacate the houses on themill property which they occupied.In most of these instances the employeehimself had terminated his employment or the Respondent had admittedly dis-charged him.In one instance the employee had taken other employment duringthe period that the mill was shut down.Mrs. Lindroth mentioned the fact thathe was working for someone else and that people should live where they work.Evidence is lacking that this particular employee was ready,willing, and able toreturn to the Respondent's employ when there was work for him. And so faras appears from the record,therefore,Mrs. Lindroth was merely following theusual policy of the company of using the houses for its own employees. I find noviolation of the Act as a result of her request for possession of houses on themill property.E. The discharge of Jenkins and CrusonIn November 1951 Lindroth telephoned long distance to Joseph Riley, a designengineer whom he had previously met, with a view to having Riley redesign andimprove the Respondent'smill.Riley informed Lindroth that he was then busyOn another job and that he would not be free until after the first of the year.As a result of further communications,Riley came down from his home in Port-land to the mill in the latter part of February,took measurements of the mill,returned to his home in Portland,and prepared some blueprints.These he sentto Lindroth on about March 21,1952.Lindroth requested Riley to go aheadwith the work, but it was not until about May 15 that Riley arrived to take charge.For the first week or 10 days,Riley made an inspection and study of the mill.In the course of his stay,Riley made observations concerning the physical aspectof the mill and some on the qualifications of employees working there.Rileyleft the mill to return to Portland on June 3 and,just before he left, Lindrothasked him to take over as superintendent of the mill.Riley agreed.Riley testified that as a result of his inspection of the mill he came to theconclusion that the millwright and sawyer were not qualified and he suggested toLindroth that they be replaced.I judge, from the testimony of Schauer, Lind-roth,and Riley, that Riley was,in part,influenced in his opinion of Cruson bystories of Cruson's history which would portray him as temperamental and asbeing likely to quit on short notice.But from his observations of Cruson'swork and the results thereof he also decided that Cruson was not getting themost lumber out of the logs which he cut and that he was not adequately takingcare of his equipment.His decision with respect toJenkins' lack of qualifica-tions appears to have been reached as a result of his observation of things thatneeded a millwright'swork but had not received it, and in a few instances be-cause of his disapproval of the way in which work actually done by Jenkins hadbeen done.He told Lindroth that it would be useless to put in new equipmentwith the sawyer and millwright that were there. Schauer testified that when hefirst learned that Riley was coming down from Portland he had suggested toLindroth that perhaps Riley could get them some men "from up there."Healso testified that he had from time to time reported,apparently critically, toLindroth incidents involving the manner in which Jenkins and Cruson had beendoing their work.Both Lindroth and Riley testified that the suggestion of re- 202DECISIONSOF NATIONALLABOR RELATIONS BOARDplacing Jenkins and Cruson came from Riley. Although there is reason tosuspect that the suggestion might have come from Lindroth, there is not suffi-cient evidence to support a finding to that effect. In any event, Lindroth didnot oppose Riley's suggestion and gave him authority to hire qualified men forcertain jobs, including those of sawyer and millwright.Riley left the mill to return to Portland on the morning of June 3.En route,be asked a number of acquaintances in related businesses to keep their eyesopen for qualified men.He left a statement of his requirements at severalplaces where millhands might seek employment, including the California StateEmployment Service at Eureka, the Oregon State Employment Service at Port-land, and the CIO office in Roseburg, Oregon.At each, he left a request for asawyer, an edgerman, 3 millwrights, and 2 laborers. The fact that JosephWilley, who had been elected vice president of the Union, was the edgermancreates the appearance that the Respondent was seeking to rid itself of theleaders in the Union.However, Riley testified that because of Willey's poorhealth, he contemplated training him as a lumber grader, a less strenuous job.Although Riley's request for three millwrights was not explained, I deduce that,in addition to an operating millwright, he sought construction millwrights forthe contemplated construction work.In addition to the foregoing efforts to procure men, Riley also caused adver-tisements to be placed in 2 Portland newspapers.As a result of 1 of theseadvertisements, Marcus Fulgham, a millwright who had been employed at acertain mill in Oregon for 8 years but who desired to go to California, telephonedRiley.As a result of their telephone conversation,Riley employed Fulgham gHe also employed a man by the name of Winston Watts as a construction mill-wright.Riley returned to the mill on about June 8 or 9.He testified that it was atthis time that he first learned of the organizing by the Union, when Mrs. Lind-roth told him all the men had blossomed out with union buttons while he wasaway.On June 16 Fulgham told Riley that he had worked with a sawyer athis last place of employment whom he regarded as the top circle sawyer inOregon, and that this sawyer had considered coming down to northern California.Riley immediately telephoned the sawyer, Clarence Falk, at Willamina, Oregon.Falk agreed to come down to look things over, and Riley had him flown downthe next day.On the night of June 18, Falk agreed to take the job. Both Ful-gham and Falk were offered pay in excess of what they had been receiving inOregon.Falk had been getting $3 an hour but he was employed at the rate of$3.50 an hour by the Respondent. Cruson's last rate was $2.50 plus 5 cents athousand feet of logs sawed.The additional 5 cents a thousand would not haveamounted to more than 10 cents an hour. Fulgham and Falk both testifiedthat they were members of the local of the Union at Willamina, Oregon, at thetime when they were employed by the Respondent, but that Riley had not askedthem about their union membership.On Thursday morning, June 19, 1952, the day after Falk's employment assawyer, at about starting time, Schauer informed Cruson and Jenkins that themill was not operating that morning and that everyone was to go to the greenchain where they were to have a meeting. Cruson testified that Schauer, aftertelling him to shut down, added, "They are fixing to pull a fastie." Just as Crusonwas shutting off the last motor, Riley came up to him and told him that he was6Riley testified that in response to the advertisements he received about 20 calls. Itdoes not appear what kind of jobs they called about nor does it appear that Riley rejectedany applications;for all that appears the callers may have been the ones to make therejection after hearing the terms of employment. CAPITAL LUMBER COMPANY, INC.203relieving him and Jenkins of their jobs as of that time.Cruson asked whatthe matter was, but Riley did not answer;he just asked where Jenkins was.Cruson told him, and Riley then went and told Jenkins that he had just relievedCruson of his job and that he was doing the same for him. Jenkins asked thereason and Riley said,"It is for personal reasons."Riley then went to the green chain where the employees were assembledand told them that he had taken charge, that he had relieved the sawyer andmillwright of their jobs, and that the mill would be closed down until noon inorder to give the new sawyer an opportunity to get acquainted with the carriageand the setter ; that the sawing operations would resume at noon ; that the crewwere to remove their cars from the operating mill yard and do various cleanupjobs around the mill.He said that he had already made some changes and wasgoing to make some more.He spoke of rebuilding the mill and electrifying it,and he told them a big housing project was planned.He said they were goingto pipe water down from the hills so there would be water for lawns and gardens.He outlined other innovations planned, like an on-the-job training program anda safety program.At one stage of his speech he paused and said : "I want youto know that this has nothing to do with the Union."He continued that hecould look around the job and tell which employees were interested in theirwork and which ones were not. As an example, he commented on the waythe logs were piled,that they were not piled straight or even.He said he wasgoing to have to drain the pond,cut the logs off, and straighten the log deck.He said that he was going to clean the bunkhouse out and have a better placefor the men to stay.He said that there would be absolutely no drinking oncompany property and that anyone caught drinking there would be automaticallyfired.It is apparently the General Counsel's position that this speech amountedto an offer of benefits to the employees to dissuade them from organizing. Inview of the fact that a complete overhauling of the mill and mill propertyappears to have been within the improvement program initiated before the Unionl,egan its organizing, although there is no evidence that the cleaning up of thebunkhouse and bringing in of a water supply was planned that early, I do notbelieve that the evidence is strong enough to substantiate the contention of theGeneral Counsel.Rather than assume that Riley was speaking with his tonguein his cheek when he said that "this has nothing to do with the Union,"I am dis-posed to take his statement as true.When Riley finished, Jenkins, who had remained to hear Riley's speech, wentto the employees who were standing there and told them of his and Cruson'sdischargeand the employees decided to strike. Jenkins, Cruson, and a fewother employees,starting to walk down the road, encountered Lindroth.Piecingtogether the testimony of Jenkins and Lindroth, I find that Lindroth asked atruckdriver to help on the construction of a bridge and that the driver hadreplied, "We are not going to work any more." Lindroth asked what was thematter, and Jenkins spoke up and said that Lindroth knew what the troublewas.Lindroth said that he did not know, and Jenkins said that Riley haddischarged him and Cruson and that the employees had decided that they werenot going to work any more. Lindroth said that he had put Riley in chargeand that whatever he had done was all right with him. Jenkins asked if Lind-roth did not know the labor laws, and when Lindroth had made some reply,Jenkins said that they were going to make it plenty tough for him.Cruson and Joseph Willey telephoned the secretary of District 13 of the Unionat Oroville and were instructed that, if the employees were out on strike and didnot wish to go back to work, they should find out if they wanted to put on a 204DECISIONSOF NATIONALLABOR RELATIONS BOARDpicket line.As a result of a vote taken, a picket line was established.?As themill did not operate from that time on until November 3, 1952, Falk, the sawyer,went back to Oregon and did not return until the mill reopened.When the millreopened, the Respondent offered employment to most of the employees employedbefore the strike other than Cruson and Jenkins, and as additional operationsstarted, the Respondent planned to offer employment to the few who had notalready been employed, with the exception of Cruson and Jenkins.The Re-spondent refused to reemploy Cruson and Jenkins in their former jobs.Although Cruson got a job at another mill in the vicinity, he retained possessionof the house he was occupying at the Respondent's mill. About a month afterCruson's discharge, Lindroth asked him if he had procured another house, sayingthat he needed the house. Cruson answered negatively.About 2 weeks laterLindroth again asked C'ruson if he had found another house, and when Crusonsaid, "No," Lindroth gave him 48 hours to move. Cruson testified that Lindrothsaid, "I am tired of messing with you union guys around here." Lindrothdenied that he had made this statement and I credit his denial. But even ifhe did say it, it would not necessarily support the contention that Cruson hadbeen discharged for union activity because the attitude expressed by such state-ment might well have been provoked by events following Cruson's discharge,such as the strike and Cruson's continued occupation of the Respondent's houseafter his discharge.F. Concluding findingsThe General Counsel introduced considerable evidence to prove that Jenkinswas not to blame for failure to repair or do necessary work.The Respondenton the other hand adduced evidence at variance to that of the Respondent. Afew examples will suffice.The pump for supplying water to the boiler : Jenkins testified that he had,after his return in 1952, completely hooked up the pump, that another employeewith Schauer's knowledge and consent had disconnected it to rig up a steamcleaner for truck motors, that he had not hooked it up again because he neededa bottom tap die, and that, although the Respondent ordered one, the one thatcame was not a bottom tap but a second tap. According to Jenkins, he had donethe job in the first place by welding the pipes since he could not thread themwithout the proper dies.Of course, if this were true, he could have welded themagain.It is not unlikely that, with the mill in the condition it was in, oneman had all he could do to keep the machinery operating and could not, withoutworking around the clock, get to the innumerable other things which needed im-provement. It should be remembered that, when Jenkins had previously beenemployed, there was a superintendent who not only knew what needed to be donebut knew how to do it himself So, in effect, there were two millwrights on thejob then.When Superintendent Strandberg left and Schauer became foreman,Jenkins had the full responsibility with only such help as he could get fromindividual machine operators, since Schauer knew nothing of millwright work.If Jenkins completely failed to hook up the pump, it is possible that the failuremight be excused by the press of repair work, but not, I find, by the lack of properdies.To Riley, coming in without knowing Jenkins' background or the problems7The General Counsel brought out the fact that Fulgham disregarded the picket lineand went to work during the strike to establish the fact that he was not a very goodunion manFulgham testified that he had been informed by members of the AFL whowere working there on construction that the strike was a wildcat strike.As there is noevidence that Riley hired Fulgham with knowledge of Fulgham's union views, I find nosignificance in this evidence. CAPITAL LUMBER COMPANY, INC.205created by inadequate management, Jenkins' failure to hook up the pump-amatter of an hour's work-might make Jenkins appear as negligent.The slackness in the roll-case drive chain, previously mentioned, which Schauerasked Jenkins to work on. was removed to a certain extent by Jenkins by theremoval of several links in the chainJenkins testified that he did not put upthe board for the upper loop of chain to drag across to separate it from thelower loop and sprocket.Schauer testified that he did. Jenkins testified thatif he took out enough links to raise the top loop clear without such a board(which he testified Strandberg put up) the chain would be so tight that whenbark or pieces of wood got between the chain and sprocket, the chain would flyoffRiley testified that, instead of allowing the chain to drag across the board,Jenkins should have installed an idler sprocket to hold the upper loop of chainaway from the lowerTo Riley the job had been done in a makeshift andunsafe manner.The evidence was conflicting as to whether the broken cable on the log carmentioned earlier herein was refastened by use of an easy splice or a rolled eye.The latter would have been the proper and safe way to splice the cable, theformer would not, at least not with the one clamp which Jenkins used above thesplice.Jenkins testified that he used a rolled eye. Schauer and Riley testifiedthat it was an easy splice.A picture offered in evidence may or may not suffice,to the trained eye, to settle the dispute.To me, the picture appeared to supportthe testimony of Riley and Schauer.The log-deck roof support mentioned earlier : Apparently it was notunusual,before the remodeling of the mill, for a branch sticking out of a log to pull theroof-supporting post out of position.Jenkins testified that he had once repairedit by raising the roof and putting a drift pin down through the beam which restedon the upright posts and into the top of the post, and he testified that it hadbeen knocked out of position again just a few days before his discharge.Rileytestified that the post should have been reinforced at the top with an angle ironand that in any event the post had been out of position from the time he arrivedin May.Concededly Jenkins did not repair the broken bearing cap on the log car,although he testified that hehad onprevious occasions done so.The worn sprocket in the set works, Jenkins testified, did not affect the op-eration of the machine and, therefore, although a new sprocket had been re-ceived several weeks before his discharge, he did not take the time to put it in;he was waiting for "a more favorable time."On the weekend before Jenkins' discharge, Riley and Fulgham poured thebearings on the edger.This is something that should have been done earlier,but, as previously stated, it was not a repair that would materially improvethe quality of lumber that went through the edgerRiley and Fulgham testi-fied that pouringbearingswas a regular part of a millwright's duties and thatno authority from management had to be procured before the work was done.Jenkins testified that this was a major repair, that management had to au-thorize it first, and that he never got authorization although he had frequentlymentioned the need for repair to Schauer and Lindroth. If Jenkins could havepoured the edger bearings withoutinterruptingoperations, I am satisfied hewould haveneeded nospecial authority, but I believe his estimate of the timeitwould take ran substantially into production time and Schauer would not ap-prove thisas long asthe edger could operateas it was andas long as pouringthe bearingswould not haveresultedin better lumber.But whether or notJenkins should have been able to pour the bearings without interrupting pro-duction and should have gone ahead anddoneit, I find that Riley believed that 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDa good millwright could and would have done so and that this, in part, influencedhis opinion of Jenkins' ability.Riley also testified that the machinery was not adequately oiled and greased.Jenkins disputed this.Of course, at the Respondent's mill it was the duty ofthe edgerman and setter to oil their own machinery, but it would be the overallresponsibility of the millwright to see that they did oil and grease as they weresupposed to. I find it difficult to believe that the edger hearings could get in thecondition they were in just 3 years after they were poured the last time if thebearings had been kept properly oiled.Without deciding whether Jenkins was to blame for all that Riley attributedto him, I find that Riley, with a perfectionist's approach, might honestly haveconcluded that Jenkins was not the kind of millwright he wanted in a mill forwhich he was responsible. I take into account that an fficiency expert such asRiley might be more critical than one who was not.It is even more difficult, without the aid of a disinterested expert witness whohad observed the sawyer in his day-to-day operations, to determine the qualityof the sawyer's work. It is possible that Cruson, under adverse conditions at-tributable to the condition of the mill and machinery, was doing a reasonablygood job.Even so, it would not be surprising that Riley should demand ahigher degree of skill and knowledge, and I can understand how a very criticalperson might seek more consummate skill than Cruson had. Although I inferthat Riley was influenced in deciding to replace Cruson more by the stories heheard from Lindroth and Schauer which portrayed Cruson as a temperamentalman, always likely to pick up and leave on short notice, than he was by thequality of Cruson's work, I do not reject Riley's testimony that he was notsatisfied with the quality of Cruson's work.Lindroth obviously preferred not to have a union at the mill, and the promi-nence of Jenkins and Cruson, especially Jenkins, in the organizational movement,and the timing of the discharges, which came within a week after the Union'sdemand for recognition, are facts which give rise to understandable suspicion.One may suspect that Lindroth was determined to get rid of either or bothJenkins and Cruson because of union activity, that he directed Riley to get re-placements for them and then discharge them ; but no direct evidence proves this,and, on the record, I find that the preponderance of the evidence does not justifyan inference to that effect.On all the evidence, therefore, I find that the Re-spondent did not discharge Jenkins and Cruson discriminatorily because of theirunion membership or activity.IV. THE EFFECTOF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section III, above, to the extentthat they have been found to constitute unfair labor practices, occurring inconnection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V. THE REMEDYAs it has been found that the Respondent has interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7 of theAct, it will be recommended that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.Since it has been found that the Respondent did not discriminate in regardto the hire and tenure of Grady Jenkins and Edmond Cruson, it will be rec-ommended that the complaint be dismissed as to them. JACKSON DAILY NEWS207Upon the basis of the foregoing findings of fact and upon the entire recordin the case, the undersigned makes the following :CONCLUSIONS OF LAW1. International Woodworkers of America, CIO, is a labor organization withinthe meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8(a) (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.4.The Respondent has not discriminated in regard to the hire and tenureof employment of Grady Jenkins and Edmond Cruson by discharging them onJune 19, 1952, and by thereafter failing and refusing to reemploy them.[Recommendations omitted from publication in this volume.]Appendix ANOTICE TOALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with,restrain,or coerce our em-ployees in the exercise of their rightto self-organization,to form labororganizations,to join or assist INTERNATIONAL WOODWORKERS OF AMERICA,CIO, or any other labor organization,to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection, or torefrain from any or all such conduct except to the extent that such rightsmay be affected by an agreement requiring membership in a labor organiza-tion as a condition of employment,as authorized in Section 8 (a) (3) ofthe Act.Allour employees are free to become or remain members of thisunion, or any other labor organization.CAPITAL LUMBER COMPANY, INC.,Employer.By-----------------------------------------Dated ----------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be altered,defaced, or covered by any other material.JACKSON DAILYNEWSandLOCALNo. 215 OF INTERNATIONALPRINTINGPRESSMEN AND ASSISTANTS'UNION OF NORTH AMERICA,AFL.CaseNo. 15-CA-515.March 0, 1953Decision and OrderOn December 19, 1952, Trial Examiner George A. Downing issuedhis Intermediate Report in the above-entitled proceeding, finding that103 NLRB No. 9.